ORDER

PER CURIAM.
LeMon Horton (Defendant) appeals from the judgment, after a bench trial, convicting him of kidnapping in violation of section 565.110, RSMo 2000 and first degree domestic assault in violation of section 565.072, RSMo 2000. He challenges the sufficiency of the evidence presented.
Having reviewed the briefs of the parties and the record on appeal, we conclude the evidence was sufficient to support Defendant’s convictions. State v. Dulany, 781 S.W.2d 52, 55 (Mo. banc 1989). An *570extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).